In a custody proceeding pursuant to Domestic Relations Law § 75-a, the petitioners appeal from an order of the Family Court, Suffolk County (Kent, J.), dated October 30, 1995, which, inter alia, granted the motion of Clifford Braisted and Eileen Leili to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
The record indicates that the Circuit Court of Pinellas County, Florida, had already determined that it had jurisdiction to decide the instant custody issue. Further, there was no evidence that the Florida court intended to relinquish its jurisdiction (see, Domestic Relations Law § 75-g). Accordingly, the Family Court, Suffolk County, did not err by declining to *725exercise jurisdiction to determine the custody issue (see, Vanneck v Vanneck, 49 NY2d 602, 610; see also, Marks v Marks, 218 AD2d 642; Matter of Plum v Plum, 216 AD2d 302).
The petitioners’ remaining contentions are without merit. Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.